I dissent from the majority because I would reverse the trial court's judgment.  The Supreme Court of Ohio has concluded:
    * * * the dismissal of the petition in the injunction proceeding and the dissolution of the injunction are conclusive evidence that the injunction ought not to have been granted.
Berkey Farmers' Mutl. Tel. Co. v. The Sylvania Home Tel. Co.
(1917), 97 Ohio St. 67, paragraph one of the syllabus.  This court has noted that "[a]n action on [a] bond accrues once there has been a judicial determination that the injunction should not have been issued."  Beres v. Hope Homes, Inc. (Apr. 27, 1983), Summit App. No. 10878, unreported, at 3, citing Berkey, supra.  In this case, the trial court dissolved the temporary restraining orders and determined that irreparable harm did not exist to support the granting of a preliminary or permanent injunction.  These circumstances demonstrate that the temporary restraining order ought not to have been granted.  The trial court erred in concluding otherwise.